ROSSMAN, J.,
dissenting.
Because I believe that we are bound by Ball v. Gladden, 250 Or 485, 443 P2d 621 (1968), I respectfully dissent.
Officer Main testified:
“I approached [defendant] from the — on the driver’s side of the vehicle and had him step out of the car. As I talked to him *376and received his driver’s license from him, I explained that I stopped him for failure to maintain a single lane of travel. About that time * * * Officer White approached [defendant’s] car from the right-hand, side.”
White immediately spotted the gun with a cocked hammer. Main determined that defendant was not intoxicated “within the first minute after he got out of the car.” Again, he testified that the other officer arrived “somewhere around the same time.”
The trial court made findings and concluded that the stop was valid, that White’s looking into defendant’s vehicle was not unreasonably intrusive1 and that the discovery of the gun justified the subsequent searches. No specific finding was made as to the timing of White’s arrival and Main’s determination that defendant was not intoxicated.
Under Ball v. Gladden, supra, when a trial court does not make express findings on a matter, we must presume that conflicts in the evidence were resolved by implicit findings that are consistent with the court’s ultimate conclusion. We are bound by both explicit and implicit findings. Here, the majority improperly weighs the evidence itself and concludes that the state did not prove that White’s investigation occurred within the first minute after the stop. The contrary factual determination has already been impliedly made by the trial court. We should therefore affirm, or at most remand for a specific finding on the matter of timing.
Accordingly, I dissent.

 The majority’s reliance on State v. Carter/Dawson, 34 Or App 21, 578 P2d 790 (1978), aff’d 287 Or 479 (1979), is troubling, in view of the Supreme Court’s subsequent explanation of that case in State v. Jackson, 296 Or 430, 435, 677 P2d 21 (1984). In Jackson, an officer stopped a car driving the wrong way on a one-way street. Rather than simply citing the defendant driver and leaving, the officer circled the car and used his flashlight to see into its interior. The court held that the officer’s actions were “not illegally intrusive” and reasoned that an officer need not “execute an abrupt about-face and march directly back to the police vehicle” once a driver’s license has been returned to him. 296 Or at 438.